Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) and species a (claims 1-2, 8-10 & 13) in the reply filed on October 24, 2021 is acknowledged. The traversal is on the ground(s) that within Group II, the independent claim does not recite the application of suction.  This is not found persuasive because the apparatus of Group I can still be used to perform a materially different process such as electrostatic removal of any type of occlusion or bodily tissue. , However, although claims 7, 11 and 12 are of different species, there was found to be no burden of search thus the examined claims are 1-2 & 7-13. 
Claims 3-6 & 14-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II (claims 14-23) and species b-e (claims 3-6) and there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the inner electrode comprises an electrically-conducting coil” of claim 11, and the “wherein the inner electrode comprises an electrically- conducting mesh” of claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the inner electrode includes an electrically-conducting coil” and “the inner electrode includes an electrically-conducting mesh” as described on Page 3 lines 19-20 in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

The drawings are objected to because:
Fig. 5: items “24b” & “24a” should read --24, 24a-- & --24, 24b--, respectively,
Fig. 5: item “28a” should read --28, 28a--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 46 and 48 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 13, line 32: “Fig 2A” should read --Fig 3A--, 
Page 15, line 12: “Fig 3” should read --Fig 4--,
Page 16, line 6: “outer electrode 24” should read --outer electrode 24a--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
line 1 “Apparatus” should read --An apparatus--,
line 9 “tube” should read --electrically-insulating tube--,
line 14 “electric current” should read --an electric current--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (U.S. Pub. No. 2007/0027448), herein referred to as “Paul”, in view of Sepetka et al. (U.S. Pub. No. 2006/0195137), herein referred to as “Sepetka”, further in view of Nichols et al. (U.S. Pat. No. 5433708), herein referred to as “Nichols”. 
Regarding claim 1, Paul discloses an apparatus for removal of a thrombus from a body of a subject (Fig. 1), the apparatus comprising: a tube (catheter body 14, see Fig. 1), which comprises a distal end having a circumferential wall (sidewall 30) that is shaped to define one or more perforations (exit portholes 26, see Fig. 1, [0042]) configured for insertion into the body of the subject ([0010]); 
an outer electrode (surface electrode 20, Fig. 1), disposed over the distal end of the tube (see figs. 1-5 and how surface electrode 20 is disposed over the distal end of tube 14), and configured to lie at least partly within the thrombus while the tube is inside the body of the subject (coagulum may be formed in the gaps 78 between the individual coils 80 of the surface electrode 20 (therefore the outer electrode lies partly within a clot/coagulum/thrombus/etc.) [0053], increased coagulum formation at the portholes [0059]); 
and an inner electrode (16), configured to lie, within the tube (14, an active internal electrode mounted within the internal lumen of the catheter body [0009]), opposite the perforations (26; in Fig. 5 the individual turns 40 of the larger internal coil 16 are visible through (opposite) the exit portholes 26 [0044]), while the outer electrode lies at least partly within the thrombus, the outer electrode being configured to attract the thrombus (coagulum may be formed in the gaps 78 between the individual coils 80 of the surface electrode 20 [0053]); the device is capable of forming a clot (and therefore the outer electrode lies within) and that clot that is adhered to the outer electrode where if a clot forms there, it is inherently attracted to the outer electrode ) while the outer electrode lies at least partly within the thrombus and the inner electrode lies opposite the perforations (the individual turns 40 of the larger internal coil 16 are 
Although Paul discloses alternatively using another type of energy, Paul does fail to explicitly disclose applying a positive voltage.
However, Sepetka discloses that a positive voltage can be applied (the source of power may simply produce a positive or negative charge or may be an RF energy source; a positive charge, or RF energy, is supplied to adhere the device to the obstruction [0011]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the energy output of the ablation apparatus of Paul with the positive voltage of the obstruction removing device of Sepetka for the purpose of adhering the device to the obstruction (Sepetka: [0011]). Since Paul’s device is capable of forming and retaining coagulum in the device in the absence of fluid using RF energy, which already contributes to clot adherence, changing the energy output to a positive voltage would render the device capable of further adhering/attracting a preexisting or device-induced thrombus on the outer electrode. 
Additionally, Paul in view of Sepetka does not explicitly disclose the device comprising an electrically-insulating tube.
However, Nichols discloses an apparatus comprising an electrically insulating tube (catheter body 12 in Fig. 4 is described as flexible and the possible materials of 
Regarding claim 2, Paul in view of Sepetka and Nichols discloses wherein the distal end of the electrically-insulating tube is shaped to define a distal opening (100 in Fig 7).
Regarding claim 7, Paul in view of Sepetka and Nichols discloses wherein the distal end of the electrically-insulating tube is closed (92 in Fig. 5; where the distal end of the tube/catheter is seen as closed).
Regarding claim 8, Paul discloses wherein the outer electrode comprises a coil (20, Fig. 1) but Paul in view of Sepetka fails to disclose that the coil wraps around the distal end of the electrically-insulating tube.
However, Nichols discloses that the outer electrode comprises a coil (40) that wraps around the distal end of the electrically insulating tube (12, where the tube is made of electrically insulative materials col. 5 lines 10-12 & lines 20-23). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the tube properties of Paul in view of Sepetka with the electrical insulative property of Nichols for the purpose of apparatus flexibility (Nichols: Abstract, col. 5 lines 10-12 & lines 20-23). 
Regarding claim 9, Paul discloses wherein the outer electrode comprises a coil (20, Fig. 1) but Paul in view of Sepetka fails to disclose that the coil wraps around the distal end of the electrically-insulating tube between the perforations. 

Regarding claim 10, Paul discloses wherein the inner electrode comprises a wire (the internal flexible conductor may be, for example, a coil electrode, a wire strand electrode, or a tubular electrode [0008]).
Regarding claim 11, Paul discloses wherein the inner electrode comprises an electrically-conducting coil (the internal flexible conductor may be, for example, a coil electrode, a wire strand electrode, or a tubular electrode [0008]).
Regarding claim 13, Paul discloses wherein the inner electrode comprises an electrically-conducting tube (the internal flexible conductor may be, for example, a coil electrode, a wire strand electrode, or a tubular electrode [0008]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Sepetka and Nichols, as applied to claims 1-2, 7-11 & 13 above, further in view of Cao et al. (U.S. Pub. No. 2011/0022045), herein referred to as “Cao”. 
Regarding claim 12, Paul discloses an inner electrode (16, Fig. 1) but Paul in view of Sepetka and Nichols fails to disclose wherein the inner electrode comprises an electrically-conducting mesh.
However, Cao discloses wherein the inner electrode comprises an electrically- conducting mesh (141, see Fig. 7A). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the inner electrode structure of Paul in view of Sepetka and Nichols to the mesh structure of Cao for the purpose of enabling electrode flexibility (Cao: [0062]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oklu et al. (WO 2015076864): catheter for treating deep vein thrombosis with an outer coiled wire electrode, Stigall et al. (WO 2015074032): thrombus dispersal catheter with electrodes and perforations, Panos et al. (US 20150038963): ablation catheter with inner electrode opposite outer perforations, Hakala et al. (US 20140074113): coaxial inner and outer electrodes of opposing polarities for dispersion of calcified lesions, Kapur (US 20130325003): occlusion treatment device with inner electrodes on an inner tube, Hoey (US 8579893): tissue evacuation device with an inner and outer tube and holes, Gerhart et al. (US 8473029): catheter with an outer electrode coil, Williams et al. (US 20130090644): electrosurgical apparatus for coagulation with inner electrode opposite apertures, Wolfe (US 20120239022): pathologic lesion system with a coiled electrode, Werneth (US 20120232374): electrosurgical device with outer coiled electrodes and ports, Paul et al. (US 20070078457): electrosurgical device with an inner coiled electrode and a plurality .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ABIGAIL M ZIEGLER/Examiner, Art Unit 4115    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794